Citation Nr: 0627107	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of L5-S1, with central disc bulge and mild right 
radiculopathy.

2.  Entitlement to service connection for a right lower 
extremity disorder, variously identified as osteoarthritis of 
the right hip and knee and pain and numbness in the right 
thigh.  

3.  Entitlement to service connection for a right arm and 
hand disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied entitlement to service connection for claimed issues.

In April 2000, the veteran testified at a hearing conducted 
by a Decision Review Officer (DRO) at the RO.  A transcriptis 
associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
degenerative disc disease of L5-S1, with central disc bulge 
and mild right radiculopathy, that is due to any incident or 
event in active military service, and arthritis is not shown 
to have been manifested to a compensable degree within one 
year after the veteran's separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current right lower extremity disorder, variously identified 
as osteoarthritis of the right hip and knee and pain and 
numbness in the right thigh, that is due to any incident or 
event in active military service, and arthritis is not shown 
to have been manifested to a compensable degree within one 
year after the veteran's separation from service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current right arm and hand disorder that is due to any 
incident or event in active military service.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of L5-S1, with central disc 
bulge and mild right radiculopathy, was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  A right lower extremity disorder, variously identified as 
osteoarthritis of the right hip and knee and pain and 
numbness in the right thigh, was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

3.  A right arm and hand disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In March 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims as 
well as its duty to assist him in substantiating his claims.  
The March 2004 letter specifically asked the veteran to 
provide medical reports from doctors who have treated him 
since he was discharged from service, which show findings, 
diagnosis, and treatment for the veteran's claimed 
disabilities.  

Although the March 2004 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
letter informed him that additional information and evidence 
was needed to support his claim and asked him to send the 
information and evidence to the RO.  In addition, the March 
2004 letter asked the veteran to let the RO know if there was 
any other evidence or information he thought would support 
his claim.

As noted above, in Pelegrini, the Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision.  In this 
regard, the Board notes that the claims for service 
connection currently on appeal were initiated in April 1998, 
and subsequently denied in a January 1999 rating decision.  
The VCAA was enacted in November 2000, at which time the 
veteran's claims were being considered by the Decision Review 
Officer who conducted the veteran's personal hearing in April 
2000.  In July 2002, the DRO issued his decision in the form 
of a Supplemental Statement of the Case, and the veteran's 
claims were subsequently certified to the Board.  In March 
2004, the Board remanded the veteran's claims for additional 
development, to include ensuring that all VCAA notification 
and development had been completed.  As noted, the RO sent 
the veteran a letter dated in March 2004, informing him of 
the evidence needed to substantiate his claims.

The Board finds that any defect with respect to the timing or 
content of the VCAA notice requirements was harmless error 
because the content of the March 2004 letter provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the veteran responded to the 
RO's communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  The Board also 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims as he was given numerous opportunities to submit 
additional evidence in support of his claims.  Furthermore, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, to include arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Degenerative disc disease of the lumbar spine

The veteran has asserted that his degenerative disc disease 
of the lumbar spine is causally related to an injury to his 
low back that he suffered during military service.  After 
carefully reviewing the evidence, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for degenerative disc disease of the lumbar spine.  

Review of the service medical records reflects that, at the 
veteran's pre-enlistment examination in January 1976, his 
spine and other musculoskeletal system were normal, and he 
indicated he had never experienced recurrent back pain.  The 
veteran was seen numerous times during service for complaints 
of low back pain.  In support of his claim, he points to an 
injury that occurred in January 1979, when a loaded 55-gallon 
drum fell and hit him in the left iliac crest of his back.  
He complained of pain and stiffness on the left side of his 
back, but an X-ray of his pelvis revealed no fracture, and 
the bones and soft tissues around his pelvis were normal.  
The veteran underwent physical therapy, and variously 
reported experiencing pain in the right lumbar area and in 
the mid-thoracic spine when turning his head.  In March 1979, 
he reported that all pain was gone, but subsequent service 
medical records reflect he reported having back pain after 
lifting weights, standing for about 15 minutes, and riding a 
bike.  A May 1979 X-ray of the veteran's back was within 
normal limits, but, at the separation examination in June 
1979, clinical evaluation revealed point tenderness of L1-L2 
with mild radiation along the left iliac crest.  The 
diagnosis was low back strain.  

There is no evidence showing the veteran was treated for a 
low back disorder from the time he was separated from service 
in July 1979 until 1998.  In March 1998, he was diagnosed 
with degenerative disc changes at L5-S1, with central disc 
bulge, following a positive magnetic resonance imaging (MRI).  
As noted, he is claiming that his current diagnosis is 
related to the in-service injury to his back.  There is, 
however, conflicting evidence about whether the veteran's 
current diagnosis is related to his military service, 
including the in-service injury to his low back.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In support of his claim, the veteran points to the November 
2004 opinion of M.I.H., M.D.  After reviewing the claims file 
and examining the veteran's neurological impairment, Dr. MIH 
diagnosed the veteran with lumbar disc disease and opined 
that it is most likely that the veteran's lumbar disc disease 
is related to the in-service injury to his back in January 
1979.  In support of his opinion, Dr. MIH noted that the 
veteran's symptoms started shortly after the injury and that 
the veteran has had low back pain since the injury.  The 
Board considers Dr. MIH's opinion to be competent medical 
evidence; however, we find his opinion to be of lessened 
probative value for the following reasons.  In rendering his 
opinion, Dr. MIH did not identify what clinical evidence from 
his examination of the veteran supported his diagnosis of 
lumbar disc disease.  The Board notes that Dr. MIH's 
examination of the veteran was limited to a neurological 
examination, but he did not indicate what neurological 
findings associated with the veteran's back supported his 
opinion.  In addition, it appears Dr. MIH relied, at least 
partially, on a history provided by the veteran in finding 
that the veteran had experienced low back pain since the 
injury, because there is no medical evidence showing 
complaints, treatment, or findings related to a low back 
problem until more than 15 years after the veteran was 
separated from service.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (Board is not required to accept a medical 
opinion that is unsupported by clinical findings and is based 
on a reported history from the veteran).  

The Board notes there are other medical opinions that relate 
the veteran's current low back disorder to his in-service 
injury; however, the Board finds the opinions to be of 
lessened probative value for the following reasons.  In June 
2003, a VA orthopedic surgeon reviewed the veteran's medical 
records and noted the veteran's medical history, but did not 
indicate what medical evidence supported his conclusion.  
Similarly, in January 2006, a VA physician reviewed the VA 
medical records that were available to him but did not 
indicate what objective medical evidence was used to support 
his conclusion that the veteran's chronic low back pain is 
quite likely the result of the in-service injury.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 385 (1998) 
(failure of a physician to give a basis for an opinion 
affects the weight and credibility of the evidence).  In 
addition, the Board notes that the January 2006 VA physician 
only reviewed certain VA medical records, as opposed to the 
entire claims file, and was thus unable to consider the 
veteran's complete medical history, including the most 
current medical evidence, before rendering his opinion.  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by G.S., M.D., a VA physician, in November 2004.  
Dr. GS examined the veteran and diagnosed him with mild disc 
space bulging at L5-S1, with complaints of low back pain 
without neurological or mechanical deficit.  Dr. GS opined 
that the veteran's current diagnosis is not related to his 
military service, noting that current X-rays of the veteran's 
lumbar spine showed no osteoarthritic changes or 
abnormalities.  Dr. GS also stated that the disc space 
bulging shown by the March 1998 MRI was of no clinical 
significance, given that the MRI findings are normal in a 40-
year-old man and that physical examination of the veteran's 
back was normal.  In December 2004, Dr. GS submitted an 
addendum to his previous opinion after reviewing the claims 
file and stated that the March 1998 MRI supported his 
opinion, as it only showed mild to moderate degenerative disc 
changes at L5-S1, on the basis of which he had no reason to 
change his opinion.  

The Board notes that, because of the conflicting medical 
opinions in this case, Dr. GS and Dr. MIH were asked to 
provide more detailed explanations of their opinions.  In an 
October 2005 opinion, Dr. GS stated that his examination of 
the veteran's back included X-rays which revealed no 
abnormalities regarding the lumbar spine, and, although the 
March 1998 MRI showed a mild disc bulge at the L5-S1 level, 
he determined the veteran had no significant osteoarthritic 
changes or injuries because X-rays or plain films are more 
demarcative of arthritic changes than MRI film.  Dr. GS also 
stated that the mild disc bulging shown in the March 1998 MRI 
is consistent with a normal lumbar spine, especially 
considering the normal X-rays of the veteran's back.  Dr. GS 
further stated that MIH's opinion was only based on a review 
of medical records that mentioned the disc bulge shown in the 
March 1998 MRI as his electrodiagnostic studies of the lower 
extremities were normal.  In contrast, in his October 2005 
opinion, Dr. MIH merely restated his previous conclusion 
without providing any additional support and without 
addressing the opposing medical opinion from Dr. GS.  
Therefore, based on the foregoing, the Board finds Dr. GS's 
opinion to be more probative as to the issue of whether there 
is a nexus between the veteran's current back disorder and 
his in-service injury to his back.  

The Board does not doubt the veteran sincerely believes his 
current low back disorder is related to military service; 
however, in making the above determination, the Board is not 
questioning the veteran's credibility to describe his 
experiences in and after service.  Instead, the Board is 
questioning the veteran's competency, as a layperson, to 
diagnose the etiology of his low back disorder, which is a 
medical question requiring professional analysis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  With no 
competent and probative medical opinion linking the veteran's 
current diagnosis to military service, the veteran's claim 
must be denied.  See Hickson, supra.

Arthritis is listed in 38 U.S.C.A. § 1101 as a chronic 
disease that may be presumed to have been incurred in 
service; however, in order for the presumption to apply, the 
evidence must show that the condition became manifest to a 
compensable degree within one year from the date of 
separation from service.  See 38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309(a).  As noted above, the first 
time the veteran is shown to have arthritis or degenerative 
disc disease of the lumbar spine is in March 1998, which is 
more than 15 years after he was separated from service.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the most competent and 
probative evidence is against the grant of service connection 
for degenerative disc disease of L5-S1, with central disc 
bulge and mild right radiculopathy, and the benefit-of-the-
doubt is not for application.  See Gilbert, supra.  

B.  Right lower extremity disorder

The veteran has asserted that he currently has a right lower 
extremity disorder that is due to the in-service injury to 
his lower back.  After carefully reviewing the evidence, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a right lower extremity 
disorder.  Although it appears the veteran currently has a 
right lower extremity disorder, there is no competent medical 
evidence showing his current diagnosis is causally related to 
his military service.

Review of the service medical records reveals that, at the 
veteran's pre-enlistment examination in January 1976, his 
lower extremities were normal on clinical evaluation and he 
indicated he had never experienced a "trick" or locked 
knee.  At his separation examination in May 1979, clinical 
evaluation of the veteran's lower extremities was normal.  
However, on the associated report of medical history, the 
veteran indicated that his right knee had been giving out 
while he was walking, over the previous two months.  The 
examiner noted the veteran was able to resume activities but 
might actually fall to the ground.  Despite the veteran's 
report of his knee giving out, the service medical records 
are negative for any complaints, treatment, or findings 
related to a right lower extremity disorder.  

The first time a right lower extremity problem is shown after 
the veteran was discharged from service is in January 1996.  
At that time, the veteran reported he had a history of 
chronic knee problems but that he twisted his knee the day 
before and had shooting pain from his knee to his foot.  The 
clinical assessment was pain in the right leg and knee.  VA 
treatment records dated from December 1997 to March 2004 
reflect the veteran continued to complain of pain in his 
right leg and subsequently reported that he had numbness in 
his right thigh for the previous six months.  Because the 
evidence shows the veteran currently has a right lower 
extremity disorder, the paramount issue is whether there is 
medical evidence of a nexus between his current diagnosis and 
military service, including the in-service back injury.  

At the September 1998 VA examination, the veteran was 
diagnosed with minimal osteoarthritis of the right hip and 
knee following a positive x-ray.  The VA examiner did not 
render an opinion as to whether the veteran's osteoarthritis 
was related to his military service.  However, in June 2003, 
a VA physician reviewed the veteran's claims file and opined 
that the veteran's current knee problem is reasonably 
associated with the in-service injury to his back, noting 
that the veteran may have traumatized or injured his knee as 
a result of his back condition and radicular symptomatology.  
The Board considers the June 2003 VA opinion to be competent 
evidence; however, we find the opinion to be of lessened 
probative value because the physician did not indicate what 
evidence was used to support his opinion.  While it is not 
expected he identify every record he reviewed, we believe 
that he should have at least identified those records and 
other evidence which supports his conclusion regarding the 
nexus between the veteran's knee disability and in-service 
back injury.  See Hernandez-Toyens, supra.  

At the September 1998 VA examination, the veteran was also 
diagnosed with numbness or paresthesia of the right thigh; 
however, no medical professional has ever attributed this 
disorder to the veteran's in-service back injury.  In this 
regard, the Board notes the September 1998 VA examiner stated 
that the etiology of the right thigh numbness was unknown.  
See also November 2004 opinion from Dr. MIH.  At the November 
2004 VA examination, Dr. GS opined that the veteran's right 
thigh numbness was unrelated to his back disorder or any 
abnormalities involving the lumbar disc spaces.  In rendering 
his opinion, Dr. GS noted that the right thigh numbness was 
most likely due to compression of the femoral nerve as it 
crosses the pelvic area, but that the etiology of the femoral 
nerve compression was unknown.  Similarly, in January 2006, 
Dr. DJB reviewed available records and stated that he could 
not opine that the veteran's right leg symptoms were the 
result of the in-service back injury, noting the substantial 
lapse of time between the in-service injury and the onset of 
symptoms, as well as the lack of medical documentation.  

The veteran was given an opportunity to submit evidence in 
support of his claim, and there is no competent medical 
evidence of record which links his current right leg disorder 
to military service, including the in-service back injury.  
In this context, the Board finds probative that more than 15 
years passed between the in-service injury to the veteran's 
back in January 1979 and the first time a right leg disorder 
was shown by objective medical evidence in January 1996.  
This gap of many years in the record militates against a 
finding that the veteran's in-service complaint of his knee 
giving out was a chronic disorder, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

The Board has also considered whether presumptive service 
connection for arthritis is available in this case; however, 
as noted above, the veteran was not diagnosed with arthritis 
until August 1998, and there is no indication in the evidence 
of record that the veteran manifested arthritis of the right 
hip and knee, to a compensable degree within his first post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  Therefore, presumptive service 
connection for arthritis is not warranted in this case.

With no evidence linking the veteran's current diagnosis to 
military service, the veteran's claim must be denied.  In 
rendering this decision, the Board does not doubt the veteran 
sincerely believes his right leg disorder is due to the in-
service back injury.  However, there is no indication that he 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for a right lower extremity 
disorder, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.

C.  Right arm and hand disorder

The veteran has asserted that he currently has a right arm 
and hand disorder that is causally related to an in-service 
injury to his lower back.  After carefully reviewing the 
evidence, the Board finds that the preponderance of the 
evidence is against the grant of service connection for a 
right arm and hand disorder.  

Service medical records are negative for any complaints, 
treatment, or findings related to a right arm and hand 
disorder.  At the veteran's separation examination in May 
1979, his upper extremities were normal on clinical 
evaluation.  The first time the veteran is shown to have a 
problem with his right arm is in December 1997 when he 
complained of tingling in his right arm.  A July 1998 
electromyograph revealed neuropathy in the right wrist as in 
carpal tunnel syndrome and neuropathy in the elbow.  At the 
November 2004 VA examination, the veteran was diagnosed with 
right hand carpal tunnel syndrome after complaining of 
numbness in his right thumb and index finger.  

Although the veteran currently has a right arm and hand 
disorder, review of the evidentiary record reveals there is 
no competent medical opinion relating his current diagnosis 
to military service, including the in-service back injury.  
In this regard, the Board notes there are five medical 
opinions of record which state that the veteran's right arm 
and hand disorder is not related to the in-service back 
injury or otherwise related to military service.  In July 
2002, a VA physician reviewed the claims file and opined that 
the veteran's right arm numbness and tingling would not stem 
from L5-S1 pathology and would exist secondary to cervical 
disc disease, not lumbosacral disc disease.  In this context, 
the Board notes that, although a February 1979 service 
medical record reflects the veteran reported having soreness 
in the cervical and upper lumbar areas of his spine, the 
veteran did not report having any associated problems with 
his right arm or hand at that time, and he has never been 
diagnosed with or been shown to have cervical disc disease.  

Similarly, the examiner who conducted the November 2004 VA 
examination opined that the veteran's right hand carpal 
tunnel syndrome is not associated with any back disorder and 
could not be related to any injuries that occurred during the 
veteran's military service because his current right arm and 
hand disorder had its onset well after he was discharged from 
service.  See also VA medical opinions dated June 2003, 
November 2004, and January 2006.  

The veteran was given an opportunity to submit evidence in 
support of his claim, and there is no competent medical 
evidence of record which links his current right arm and hand 
disorder to the in-service back injury.  The only evidence 
that links the veteran's current diagnosis to military 
service is the veteran's own statement that his right arm and 
hand disorder is related to the in-service back injury.  The 
Board does not doubt the veteran sincerely believes his right 
arm and hand disorder is due to his in-service injury.  
However, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu, supra.  In this 
context, the Board finds probative that no medical 
professional has ever contributed the veteran's right hand 
carpal tunnel syndrome to his military service.  

With no medical evidence of a nexus between the veteran's 
right arm and hand disorder and military service, the 
veteran's claim must be denied.  Therefore, the Board finds 
the preponderance of the evidence is against the grant of 
service connection for a right arm and hand disorder, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.

ORDER

Entitlement to service connection for degenerative disc 
disease of L5-S1, with central disc bulge and mild right 
radiculopathy, is denied.

Entitlement to service connection for a right lower extremity 
disorder, variously identified as osteoarthritis of the right 
hip and knee and pain and numbness in the right thigh, is 
denied.

Entitlement to service connection for a right arm and hand 
disorder is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


